DETAILED ACTION

The present application (Application No. 16/672,379), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 09 March, 2021.
This Application is a continuation of Application No. 14/796,604.


Status of Claims

Claims 5-8, 13-16, have been amended. Therefore, claims 1-17, are currently pending and addressed below.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9-11, 13-15, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Prosser et al.  (US 2012/0116575) (hereinafter “Prosser6575”).

Regarding claim 1-2, 9-10, 17, Prosser6575 discloses: 
(charging station for an electric vehicle). An electric vehicle charging station (EVCS) that includes an electric vehicle charger adapted to provide electrical power to a vehicle; a network device adapted to communicate with a wireless network; and a point of sale device coupled to the electric vehicle charger and the network device (see at least Prosser6575, Fig. 1, Abstract, par. [0044-0045]).
(determining that a first person is in proximity to the charging station) (in response to determining that the first person is in proximity to the charging station, identifying whether the first person is a user of the charging station). EVC typically comprising a touch screen display for end user interactivity (see at least Prosser6575, par. [0040], [0060-0061]). Interactions by the consumer with the EVC’s display are detected by the system (see at least Prosser6575, Fig. 2, par. [0050-0051]), wherein such interactions are indicative of a determination that the consumer is in proximity to the charging station, and that the consumer is a user of the charging station.
Electric vehicle charger and touch screen display may optionally have a built-in camera or web-cam to observe and determine in real time demographics and/or to count impressions and determine what type of consumer/ individual stops to view or interact with the advertisement (first individual, second individual, etc) and record usage metrics (see at least Prosser6575, par. [0041], [0060-0061]), wherein said at least usage metrics of a user is likewise an indication that the user “is a user of the charging station”.
 (in accordance with a determination that the first person is a user of the charging station: providing, using a first mode for selecting content for users of the charging station, first content for display; and displaying the first content on the display of the charging station). Advertisement content can be targeted to a person who is charging his vehicle (see at least Prosser6575, par. [0051], [0060-0061]), wherein such targeting content to the user who is charging the electric car and interacting with the EVC display represents a first mode.
(determining that a second person is in proximity to the charging station) (in response to determining that the second person is in proximity to the charging station, identifying whether the second person is a user of the charging station). (in accordance with the determination that the second person is not a user of the charging station) (providing, using a second mode for selecting content distinct from the first mode for selecting content, second content for display, wherein the second mode provides content for non-users of the charging station) (displaying the second content on the display of the charging station). 
(generic content that is not personalized for the second person). 
Advertisements can alternatively be displayed to the general public (see at least Prosser6575, par. [0058]). 
As indicated above, a web-cam incorporated into the EVCs 146 gather data about the consumer or about potential consumers, and about what type of consumer stops to view or interact with the advertisement (see at least Prosser6575, par. [0061]), and since a webcam collects any data in its proximity, this webcam data is data of both “users” and “non-users” in proximity to the EVC.  Further as indicated above, the system knows whether an individual is using the EVC to charge (purchasing electric power), therefore it also knows whether an individual in proximity captured by the webcam is not a user charging or operating the EVC. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to include in Prosser6575, displaying advertisements intended to the general public to “non-users” of the ECV. One of ordinary skill in the art at the time of the invention would have been motivated to expand Prosser6575 in this way, since this feature enables the system to gain an advertising benefit even though no payment information or other “data known about the consumer” is available.
System comprising computing devices, processors, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications (see at least Prosser6575, Fig. 4, par. [0056-0060], [0068]) (processor) (memory) (computer readable media).

Regarding claim 3, 11, Prosser6575 discloses: All the limitations of the corresponding parent claims (claim 1; and claims 9; respectively) as per the above rejection statements.
Prosser6575 discloses: (wherein the first mode for providing content for users of the charging station comprises a personalized selection of content for a respective user based on features of the respective user). Data from the web-cam(s) can be used to determine in real time (in real time) demographics and/or to count impressions and determine what type of see at least Prosser6575, par. [0041], [0060-0061]). 
Targeting based on data known about the user (see at least Prosser6575, par. [0060-0061]). 

Regarding claim 5, 13, Prosser6575 discloses: All the limitations of the corresponding parent claims (claim 1; and claims 9; respectively) as per the above rejection statements.
Prosser6575 discloses: 
(wherein determining that the first person is in proximity to the charging station comprises using one or more sensors of the charging station). Electric vehicle charger and touch screen display optionally has a built-in camera or web-cam (cameras) to observe and record usage metrics (see at least Prosser6575, par. [0041], [0060-0061]).

Regarding claim 6-7, 14-15, Prosser6575 discloses: All the limitations of the corresponding parent claims (claim 1; and claims 9; respectively) as per the above rejection statements.
Prosser6575 discloses: Receiving data indicating a that a user is charging an electric vehicle at the EVC (see at least Prosser6575, par. [0044-0047], [0050]). 


Claims 4, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Prosser et al.  (US 2012/0116575) (hereinafter “Prosser6575”) in view of Shay et al. (US 2015/0088644) (hereinafter “Shay8644”).

Regarding claims 4, 12, Prosser6575 discloses: All the limitations of the corresponding parent claims (claim 1; and claims 9; respectively) as per the above rejection statements.
Prosser6575 does not disclose: (using a machine learning technique to select the first content).
Shay8644 discloses: Based on prior interactions associated with a user, an online system predicts a likelihood that a user will perform particular actions (i.e., "ad action") associated with the content of an advertisement if the advertisement is served to the user (an amount of interaction by the user with an object associated with an advertisement). Using the predicted amount of user extent of engagement) with an associated object as targeting criteria, so the predicted amount of interaction with the object associated with the advertisement may determine if a user is eligible to be presented with the advertisement (see at least Shay8644, Abstract, Fig. 1, par. [0013]). Client devices for receiving advertisements on a display of said client device, and for exchanging user information with the server including mobile devices (see at least Shay8644, Fig. 1, par. [0016-0018], [0031], [0039]). 
Ad action prediction module associated with machine-learning algorithms or model (a computational model) (see at least Shay8644, Fig. 2, par. [0036], [0038]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the advertisement selection method implementation scenario of Prosser6575, with the machine learning ad selection implementation of Shay8644. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since each individual element and its function are taught in the prior art (selecting advertisements), albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the feature in Shay8644 of selecting an advertisement using machine learning (which is part of the station), for the feature in Shay8644 of using a display on a client device. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claims 8, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Prosser et al.  (US 2012/0116575) (hereinafter “Prosser6575”) in view of Karner et al. (US 2013/0127416) (hereinafter “Karner7416”).

Regarding claims 8, 16, Prosser6575 discloses: All the limitations of the corresponding parent claims (claim 1; and claims 9; respectively) as per the above rejection statements.
see at least Prosser6575, par. [0060]).
Prosser6575 does not disclose: (detecting a user device associated with the first person that communicates with the charging station).
Karner7416 discloses: System 100 can be configured to operate as part of a charging network comprising a user interface 115 (see at least Karner7416, Fig.1, par. [0031]). User interface 115 can be configured to provide at least a portion of the outputs to a computer system (e.g., any computer system apart from the electric charging station including, for example, a mobile device such as a smart mobile telephone and/or a personal computer such as a laptop or desktop computer) (see at least Karner7416, Fig.1, par. [0072], [0092-0094]).
The mobile device software application can be configured to provide the user's current location automatically, using a wireless network connection and/or global positioning system of the mobile device, to user interface 115 and/or the other external device 130 (see at least Karner7416, Fig.1, par. [0092-0094]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Prosser6575 in view of Karner7416; to targeting based on a geographic location automatically detected by a GPS. One of ordinary skill in the art at the time of the invention would have been motivated to expand Karner7416 in this way, since doing so is applying a known technique (automatic user device geographic location detection via GPS) to improve a similar method (using geographic location targeting) in the same way. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since this expansion enables advertisers to promote their goods to users known to be in proximity and idle at the moment.



Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive.

35 U.S.C. 103 

Applicant argues:
1. The Office Action does not clearly identify (1) the scope and content of the prior art and (2) the differences between the claimed invention and the prior art, and thus fails to apply the Graham framework for obviousness.
(1)    the scope and content of the prior art; ) 
(2)    the differences between the claimed invention and the prior art;
(3)    the level of ordinary skill in the art; and
(4)    relevant secondary considerations.
In response:
(1): Prosser teaches EVS in association with ads, as it is totally clear from the pending Office action (OA) rejection.
(2) and (3): The office action addresses each particular claimed limitation with specific prior art citations and for the most part with the claim limitations in italics and in brackets. The pending final office action includes rejection arguments which perfectly explain all the limitations of this claim in the proper context, and a person of ordinary skill would understand the rejection logic and that the context of the rejection arguments are clear in light of the references.
(4): There are no relevant secondary considerations.

Applicant argues: 
2. The Examiner has not demonstrated with sufficient particularity that Prosser teaches the limitations of claim 1, discussed above.
In response:
(i) The Office action (OA) explains that Prosser teaches that the webcam captures data of both, “users” and “non users” in proximity with the EVS.
(ii) Prosser knows based on this webcam data, who is a user and who is not a user.
(iii) Prosser teaches ads targeted to the general public. Those are ads targeted to individuals who do not use the EVS to charge a car (“non users”).
 (“Paragraph 58 of Prosser says nothing of “determining that a second person is in proximity to the charging station,”’). Examiner agrees. However it is noted, the OA does not use 
 (“Paragraph 58 of Prosser says nothing of  “in response to determining that the second person is in proximity to the charging station, identifying whether the second person is a user of the charging station” and providing the second content “in accordance with the determination that the second”’). Examiner agrees. However it is noted, the OA does not use [58] to teach this limitation.  Instead, based on the detailed teachings in the first portion of OA rejection of claim 1 (and apparently totally ignored by the Applicant) the OA explains: “Further as indicated above, the system knows whether an individual is using the EVC to charge (purchasing electric power), therefore it also knows whether an individual in proximity captured by the webcam is not a user charging or operating the EVC.” So again it is not [58] that teaches these features.
So Prosser teaches steps to identify non users, and steps to target non users with ads despite the fact that no personal information about these non-user individuals is available. The OA then explains that this feature of identifying non users and targeting non users with ads provides the motivation or benefit of enabling the system to gain an advertising benefit even though no payment information or other “data known about the consumer” is available ( because these users have not used the EVS to charge a vehicle).

Applicant argues: 
3. The Examiner has not explained why claim 1 would be obvious if, in fact, Prosser fails to teach the limitations of claim 1, discussed above.
4. The Examiner’s rationale for why one of ordinary skill in the art would have modified Prosser to include the missing limitations of claim 1 improperly relies on hindsight bias.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Gosset like Levi teaches an affiliate system where third parties can also be content providers. 
directing ads to the general public who is the anonymous audience also captured by webcam data, who are distinguishable from the particular individuals who used the EVS to charge a car and who are presented with targeted ads (as opposed to ads for the general public). 
 
Applicant argues: Accordingly, paragraphs 44-47 and 50 of Prosser describe the process for providing electrical power to a vehicle using an electrical charge connector. Nothing in paragraphs 44-47 or 50 of Prosser teaches or suggests, “identifying that the first person is a user of the charging station comprises detecting that an electric vehicle is connected to the charging station,” as required by claim 6. 
Prosser6575 discloses: Receiving data indicating a that a user is charging an electric vehicle at the EVC (see at least Prosser6575, par. [0044-0047], [0050]). 
The OA in the rejection of the independent claims clearly identifies the person who is charging the EV as the “first person”. Further, since what is trivial cannot be further explained, a POSITA would understand that the user in the pending rejection of the independent claims in view of Prosser6575 and the further teachings of Prosser6575, ([44-47], [50]), clearly anticipate the limitations of claims 6 and 7 in reference with charging an EV.

Applicant argues: The Examiner has thus only demonstrated that each of the elements of claim 4 was, independently, known in the prior art. However, the Examiner has offered no explanation as to why one of skill in the art would look to modify Prosser based on the teachings of Shay.
In response:  The OA teaches the limitation by formulating a KSR 35 USC § 103 rejection of the type B “Simple Substitution of One Known Element for Another to Obtain Predictable Results”. This rejection rigorously adheres to the format and requirements suggested by the Patent Office. (Federal Register / Vol. 72, No. 195 / Wednesday, October 10, 2007, 57529). It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the advertisement selection method implementation scenario of Prosser6575, with the machine learning ad selection implementation of Shay8644.

Applicant argues: Thus, claim 8 requires that the user device communicates with the charging station as a means to identify that the first person is a user of the charging station. Karner does not teach or suggest “identifying that the first person is a user of the charging station comprises detecting a user device associated with the first person that communicates with the charging station.”
In response:  Karner7416 discloses: System 100 can be configured to operate as part of a charging network comprising a user interface 115 (see at least Karner7416, Fig.1, par. [0031]). User interface 115 can be configured to provide at least a portion of the outputs to a computer system (e.g., any computer system apart from the electric charging station including, for example, a mobile device such as a smart mobile telephone and/or a personal computer such as a laptop or desktop computer) (see at least Karner7416, Fig.1, par. [0072], [0092-0094]).
Prosser teaches “identifying that the first person is a user of the charging station”, and Karner7416 teaches: users of a user device in the context of electric charging station and detecting the user device of these users. Karner is used to expand the first person that communicates with the charging station of Prosser, with detecting a user device in the context of charging station, to include detecting the a user device associated with the first person. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario C. Iosif whose telephone number is (571)270-7785.  The examiner can normally be reached on M-F 8:30-5:30 teleworking teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681